
	
		II
		110th CONGRESS
		1st Session
		S. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Leahy, Mr.
			 Schumer, Ms. Cantwell,
			 Ms. Stabenow, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To recognize the heritage of the United States as a
		  nation of immigrants and to amend the Immigration and Nationality Act to
		  provide for more effective border and employment enforcement, to prevent
		  illegal immigration, and to reform and rationalize avenues for legal
		  immigration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Immigration Reform
			 Act of 2007.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the Senate and the House of Representatives should pass, and the
			 President should sign, legislation to recognize the heritage of the United
			 States as a nation of immigrants and to amend the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) to provide for more effective border and employment
			 enforcement, to prevent illegal immigration, and to reform and rationalize
			 avenues for legal immigration.
		
